Citation Nr: 1611337	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to bilateral hallux valgus.

2.  Entitlement to a temporary total evaluation for a right bunionectomy under 38 C.F.R. § 4.30 based convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability, to include as secondary to bilateral hallux valgus.  She had a VA examination in April 2012 at which she said that her back pain began in 2010.  X-rays showed mild L5-S1 degenerative changes.  The examiner opined that it was less likely than not proximately due to or the result of hallux valgus.  It was noted that according to medical literature, hallux valgus can lead to a number of painful complications in and around the first metatarsophalangeal joint.  The Veteran had several other risk factors for the onset of back pain, including obesity and physically strenuous work.

The Veteran had another VA examination in July 2015 at which she said that her back pain began around 2008.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  He opined that it was less likely than not related to service and that it was most likely related to her elevated body mass index and her post-service occupation as a hospital registered nurse.  The examiner also opined that the low back disability was less likely proximately due to or the result of the Veteran's service-connected bilateral hallux valgus.  It was noted that the Veteran had several other risk factors, including elevated body mass index and her post-service occupation.  The Veteran did not have a significantly altered gait related to hallux valgus, which would lead to a low back condition.

In October 2015, a Veterans Health Administration (VHA) expert opined that the Veteran's back disability was independent of service because the record showed that back pain began in 2008, and the service records do not show a bone/joint problem or back pain at discharge.  The VHA expert also felt that the low back disability was not caused or aggravated by the bilateral hallux valgus because the peer reviewed literature did not show data to support back disabilities secondary to bilateral hallux valgus.  Gait was normal on the prior examinations.

In March 2016 the Veteran submitted medical studies regarding the connection between foot and back disabilities.  Given this newly submitted medical evidence, the Board finds that the Veteran must be scheduled for a new examination before the claim can be decided on the merits.

In regards to the claim for a temporary total evaluation for a right bunionectomy under 38 C.F.R. § 4.30 based convalescence, in October 2015 the Veteran submitted a notice of disagreement to the September 2015 rating decision.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The record shows that the Veteran receives treatment through VA.  VA treatment records to December 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and were contemporaneously informed her in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to her claims.  She should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Obtain VA treatment records from December 2015 to the present.

4.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any low back disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's low back disability is related to service or had its onset within one year of discharge from active duty.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability was caused or aggravated by her service-connected bilateral hallux valgus, independent of other possible risk factors that may have caused or aggravated the low back disability.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The examiner should provide a detailed rationale for any opinion expressed that includes discussion of the medical literature regarding the connection between foot and back disabilities submitted by the Veteran in March 2015.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Issue the Veteran a statement of the case on her claim for a temporary total evaluation for a right bunionectomy under 38 C.F.R. § 4.30 based convalescence, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on this issue.  Allow her an opportunity to respond.

6.  Then readjudicate the issue of service connection for a back disability, to include as secondary to bilateral hallux valgus.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

